 

lN THE UN|TED STATES DlSTRlCT COURT
FOR THE MlDDLE DlSTRlCT OF PENNSYLVAN|A

W|LL|AM VON SM|TH, : 3:17cv2015
Petitioner

(Judge Munley)
v.
(Magistrate Judge Saporito)
LAUREL HARRY and
PA STATE ATTORNEY GENERAL,

Respondents

 

AND NOW, to wit, this gist day of November 2018, we have before us
for disposition Magistrate Judge Joseph F. Saporito, Jr.’s report and
recommendation, which proposes the dismissal of Wi|liam Von Smith’s petition
for a writ of habeas corpus. No objections to the report and recommendation
have been filed, and the time for such filing has passed. Therefore, in deciding
whether to adopt the report and recommendation, we must determine if a review
of the record evidences plain error or manifest injustice. FED. R. Clv. P. 72(b)
1983 Advisory Committee Notes (“When no timely objection is filed, the court
need only satisfy itself that there is no clear error on the face of the record to
accept the recommendation”); W §ls_o 28 U.S.C. § 636(b)(1); Sullivan v. Cuyler,

723 F.2d 1077, 1085 (3d Cir. 1983).

 

 

 

 

 

After a careful review, we find neither a clear error on the face of the record
nor a manifest injustice, and therefore, we shall adopt the report and
recommendation, lt is hereby ORDERED as follows:

1) The magistrate judge’s report and recommendation (Doc. 7) is
ADOPTED;

2) The petition for a writ of habeas corpus is D|SMlSSED W|TH
PREJUD|CE;

3) Based upon the reasoning set forth in the report and recommendation
we find that the petitioner has not demonstrated a substantial showing of the
denial of a constitutional right; therefore, we decline to issue a certificate of
appealabilty; and

4) The C|erk of Court is directed to close this case.

BY THE COURT:

/L»/)»/

Juoc-‘(E JA rw./iNLEY
United Stz es DiMstwourt

 

 

